Citation Nr: 0404528	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of lumbosacral strain.

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left fifth and tenth ribs.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the veteran's claims of 
entitlement to service connection for a left elbow disorder 
and for a left shoulder disorder, denied the veteran's 
request to reopen a claim of entitlement to service 
connection for residuals of lumbosacral strain, and denied 
entitlement to a disability rating in excess of zero percent 
for residuals of a fracture of the left fifth and tenth ribs.  
The veteran disagreed with this decision in May 2002.  In a 
statement of the case issued to the veteran and his service 
representative in November 2002, the RO concluded that no 
change was warranted in the denial of the veteran's claims.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in November 2002.  A Travel 
Board hearing was held at the RO before the undersigned 
Veterans Law Judge in June 2003.

It is noted that, by rating decision issued in April 2003, 
the RO denied the veteran's claim of entitlement to service 
connection for a heart condition.  As the time for perfecting 
an appeal of this decision does not expire until April 2004, 
this issue is not before the Board.


FINDINGS OF FACT

1.  A left elbow disability was not shown in service and is 
not related to any incident of service.

2.  A left shoulder disability was not shown in service and 
is not related to any incident of service.

3.  In a July 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of lumbosacral strain.

4.  Evidence added since the July 1981 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it does not relate to an un-established 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for residuals of 
lumbosacral strain.

5.  The veteran's service-connected residuals of a fracture 
of the left fifth and tenth ribs are manifested by, at most, 
significant costochondral calcifications but no rib 
fractures.


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  The July 1981 rating decision, which denied the veteran's 
claim of entitlement to service connection for the residuals 
of lumbosacral strain, is a final decision.  38 U.S.C.A. 
§ 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

4.  Evidence associated with the claims file subsequent to 
the July 1981 rating decision, which denied entitlement to 
service connection for the residuals of lumbosacral strain, 
is not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2003).

5.  The criteria for a compensable disability rating for 
residuals of a fracture of the left fifth and tenth ribs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5297 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for a left elbow disability 
and for a left shoulder disability, his request to reopen the 
previously denied claim of entitlement to service connection 
for residuals of lumbosacral strain, and the claim of 
entitlement to a disability rating in excess of zero percent 
for residuals of a fracture of the left fifth and tenth ribs.  
In a letter dated in November 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claims.  In that same letter, the RO also 
requested that the veteran provide it with any additional 
sources of evidence that could help to support his claims.  
In addition, the veteran and his representative were provided 
with a copy of the appealed rating decision and a statement 
of the case.  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims and the 
requirement to submit evidence that established entitlement 
to service connection for a left elbow disability and for a 
left shoulder disability, what constituted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for residuals of lumbosacral strain, and 
the requirement to submit evidence that established 
entitlement to a disability rating in excess of zero percent 
for residuals of a fracture of the left fifth and tenth ribs.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Further, VA advised the veteran and his 
representative in a letter dated in May 2003 that he was 
being scheduled for a personal hearing at the RO in June 
2003.  Thus, the Board observes that all of the 
aforementioned correspondences, to specifically include the 
preadjudicatory notice of November 2001, substantially 
complies with the timing and content of the notice 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran notified VA in November 2002 that he 
had no additional medical evidence to submit in support of 
his claims.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claims of entitlement to 
service connection for a left elbow disability and for a left 
shoulder disability, his request to reopen a previously 
denied claim of entitlement to service connection for 
residuals of lumbosacral strain, and the claim of entitlement 
to a disability rating in excess of zero percent for 
residuals of a fracture of the left fifth and tenth ribs, 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the four separate issues currently on appeal, the Board 
will address each in turn and then determine whether the 
veteran is entitled to service connection for a left elbow 
disability and for a left shoulder disability, whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of lumbosacral strain, and whether the veteran 
is entitled to a disability rating in excess of zero percent 
for residuals of a fracture of the left fifth and tenth ribs.

Service Connection For A Left Elbow Disability

A detailed review of the veteran's service medical records 
reveals that he did not report any medical history of a 
painful or "trick" elbow at his entrance physical 
examination in March 1968.  Clinical evaluation of the 
veteran revealed that his upper extremities were within 
normal limits, and he was found qualified for enlistment.

The veteran's service medical records are completely silent 
for any history, diagnosis, or treatment for a left elbow 
disability.

A copy of the veteran's separation examination was not 
available for review.

On a "Statement of Medical Condition" dated in December 
1970, the veteran certified that there had been no change in 
his medical condition since his separation physical 
examination (which had occurred more than 3 working days 
prior to his separation from service).  

A review of a DA Form 1811, "Physical And Mental Status On 
Release From Active Service," dated in December 1970 
indicates that the veteran's physical condition at his 
separation from service was such that he was considered 
physically qualified for separation.

The veteran's post-service medical records from the VA 
Medical Center in Tulsa, Oklahoma (hereinafter, "VAMC 
Tulsa") are completely silent for any history, diagnosis, or 
treatment for a left elbow disability.

At the veteran's Travel Board hearing in June 2003, he 
testified that he had injured his left elbow after being 
involved in a truck accident during service.  He also 
testified that his elbow did not hurt, it had not given him 
any trouble "for years," and it had not been giving him 
"any trouble at all" except for occasional pain.

Service Connection For A Left Shoulder Disability

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints of left shoulder problems.

The veteran reported no pertinent medical history of a 
painful or "trick" shoulder at his entrance physical 
examination in March 1968.  As noted above, clinical 
evaluation of the veteran revealed that his upper extremities 
were within normal limits.  The veteran was found qualified 
for enlistment.

On March 3, 1970, the veteran reported to the 548th General 
Dispensary, complaining of left subscapular (or beneath the 
shoulder blade) pleuritic-type pain (or lung pain) not 
affected by posture or movement.  Physical examination of the 
veteran revealed that his chest was clear.  The impression 
was pain of unknown etiology.

In a consultation request from the 548th General Dispensary 
to the 121st Evacuation Hospital dated on March 6, 1970, it 
was noted that the veteran had a 3-day history of left 
subscapular pain radiating to the left anterior costal margin 
and substernally that was worse with respirations and 
movement of his left arm.  It also was noted that repeated 
physical examination of the veteran had been consistently 
normal, except for some left subscapular superficial 
tenderness, and the veteran's chest film had been 
unremarkable.  The provisional diagnosis was chest pain, 
unknown etiology, suspect musculoskeletal etiology.  Physical 
examination of the veteran by the consulting examiner 
revealed that his chest was clear to percussion and 
auscultation.  No pertinent assessment was provided.

The veteran's post-service medical records from the VA 
Medical Center in Tulsa, Oklahoma (hereinafter, "VAMC 
Tulsa") are completely silent for any history, diagnosis, or 
treatment of a left shoulder disability.

At the veteran's Travel Board hearing in June 2003, he 
testified that he had injured his left shoulder after being 
involved in a truck accident during service and, at the time 
of this injury, he had been given "two shots underneath 
[his] shoulder blade" which he guessed had been muscle 
relaxers.  The veteran also testified that the left shoulder 
pain stemming from the accident had resolved by the time he 
was separated from service, although he stated that he had 
"nagging pain" between his separation from service in 1971 
and when he first sought treatment following service for a 
left shoulder disability in 1974.  The veteran testified 
further that he had seen two private chiropractors beginning 
in 1988 for his left shoulder, but neither of these providers 
had any of the veteran's treatment records because they had 
been destroyed.  Finally, he testified that he did not 
experience too much left shoulder pain.

New & Material Evidence For Residuals Of Lumbosacral Strain

With respect to the veteran's request to reopen a previously 
denied claim of entitlement to service connection for 
residuals of lumbosacral strain, the Board notes that, by 
rating decision issued in July 1981, the RO denied, in 
pertinent part, the veteran's claim of entitlement to service 
connection for residuals of lumbosacral strain.  This 
decision was not appealed, and became final in July 1982.  
38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

The veteran requested that his previously finally denied 
claim of entitlement to service connection for residuals of 
lumbosacral strain be reopened in a statement received at the 
RO in October 2001.

As relevant to the issue of whether new and material evidence 
has been received to reopen the veteran's previously denied 
claim of entitlement to service connection for residuals of 
lumbosacral strain, the newly submitted evidence includes the 
veteran's outpatient treatment records from VAMC Tulsa for 
the period of October 2001 to March 2003, a report of the 
veteran's VA (fee-based) examination in March 2002, the 
veteran's testimony at his Travel Board hearing in June 2003, 
and lay statements.

A review of the veteran's outpatient treatment records from 
VAMC Tulsa for the period of October 2001 to March 2003 
indicates that the veteran complained of back pain on 
outpatient examination in March 2002.  Objective examination 
of the veteran revealed no pertinent results.  The assessment 
included back pain, with a notation that the veteran would 
continue using over-the-counter medications for this 
condition.

A detailed review of the veteran's VA (fee-based) examination 
in March 2002 indicates that he complained of back pain, 
stiffness, instability, abnormal motion, occasional popping 
in his lower back, and daily flare-ups on reaching, bending, 
lifting, and standing for more than 10 minutes.  No further 
pertinent assessment was provided.

At his Travel Board hearing in June 2003, the veteran 
testified that he had injured his back as a result of a truck 
accident during service.  He also testified that, when he had 
sought treatment following service for his back pain, he had 
been informed by his doctor that he "had strained [his] 
lower lumbar and the muscles around them."  He testified 
further that this doctor had related his lumbar strain to the 
in-service injury he had sustained following the truck 
accident.  He testified that his VA examiners at VAMC Tulsa 
had diagnosed him with "degenerative bone disease" in the 
lower spine and had informed him that his lower spine was 
"deteriorating more and more the older I get," but none of 
these examiners had related his current back problems to the 
in-service truck accident.  Finally, he testified that he 
experienced sharp pain running down his back in to his left 
leg, he walked with a limp, his back hurt after walking for a 
long time or after sitting for a long time, and he 
experienced chest pain running from his back that felt "like 
somebody's sticking a dagger through my back" and difficulty 
breathing.

Increased Rating For Residuals Of A Fracture Of The Left 
Fifth And Tenth Ribs

With respect to the veteran's claim of entitlement to a 
disability rating in excess of zero percent for residuals of 
a fracture of the left fifth and tenth ribs, the Board notes 
that the RO granted, in pertinent part, the veteran's claim 
of entitlement to service connection for residuals of a 
fracture of the left fifth and tenth ribs in a July 1981 
rating decision.  This decision was not appealed and became 
final in July 1982.  See 38 U.S.C.A. § 7105 (West Supp. 
2002); 38 C.F.R. § 20.302 (2003).

In October 2001, the veteran filed a new claim of entitlement 
to a disability rating in excess of zero percent for 
residuals of a fracture of the left fifth and tenth ribs.  In 
support of this claim, the evidence received includes the 
report of the veteran's VA (fee-based) examination in March 
2002, the veteran's outpatient treatment records from VAMC 
Tulsa for the period of October 2001 to March 2003, the 
veteran's testimony at his Travel Board hearing in June 2003, 
and lay statements.

A detailed review of the report of the veteran's VA (fee-
based) examination in March 2002 indicates that the veteran 
complained of pain, stiffness, instability, and abnormal 
motion.  Physical examination of the veteran's ribs revealed 
that there were no active exterior signs of inflammation, 
deformity, osteomyelitis, or constitutional signs of bone 
disease.  X-rays were obtained of the veteran's left ribs and 
interpreted as showing significant costochondral 
calcifications that limit internal evaluation, but no rib 
fracture was identified.  The radiologist's impression was no 
evidence of rib fractures in spite of the veteran's reported 
history.  The examiner's diagnosis was status-post fracture, 
left fifth and tenth ribs - no change.

The veteran's post-service medical records from the VA 
Medical Center in Tulsa, Oklahoma (hereinafter, "VAMC 
Tulsa") are completely silent for any history, diagnosis, or 
treatment for residuals of a fracture of the left fifth and 
tenth ribs.

At the veteran's Travel Board hearing in June 2003, he 
testified that he had fractured his ribs following an in-
service truck accident.  He also testified that, at the time 
of this accident, he had been transported to a hospital where 
they had informed him that he had fractured his first, third, 
fifth, and tenth ribs and he was given two shots of muscle 
relaxers between his first and third ribs, two shots of 
muscle relaxers between his third and fifth ribs, two shots 
of muscle relaxers on his tenth rib, and two shots of muscle 
relaxers between his tenth and twelfth ribs.  He testified 
further that x-rays taken during service following this 
accident had shown fractured ribs.  Finally, he testified 
that he experienced severe chest pain and sharp pain from his 
back through his ribs that left him short of breath.

Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for a left elbow disability and for a left shoulder 
disability, that new and material evidence has been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for residuals of 
lumbosacral strain, and that he is entitled to a disability 
rating in excess of zero percent for residuals of a fracture 
of the left fifth and tenth ribs.

With respect to the veteran's claims of entitlement to 
service connection for a left elbow disability and for a left 
shoulder disability, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claims 
of entitlement to service connection for a left elbow 
disability and for a left shoulder disability.  With regard 
to the veteran's claim of entitlement to service connection 
for a left elbow disability, the Board notes that the veteran 
reported no pertinent medical history of a left elbow 
disability at his entrance physical examination in March 
1968.  A detailed review of the remaining objective medical 
evidence of record does not demonstrate any history, 
diagnosis, or treatment for a left elbow disability at any 
time during or after active service.  Essentially, the 
veteran relies on lay statements in order to establish 
entitlement to service connection for a left elbow 
disability.  In this regard, the Board recognizes that the 
veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness.  Similarly, the 
veteran is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (hereinafter, "Falzone"); Layno v. 
Brown, 6 Vet. App. 465 (1994) (hereinafter, "Layno").  

The Board observes that the veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred a left elbow disability as a 
result of an in-service truck accident.  As noted above, 
however, these statements are not supported by a detailed 
review of the objective medical evidence of record.  More 
importantly, the Board notes that, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994) (hereinafter, 
"Jones"); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(hereinafter, "Espiritu").  As the veteran and his service 
representative lack such training and knowledge, they are not 
competent to render an opinion regarding the etiology or 
onset of the veteran's claimed left elbow disability.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that a left elbow 
disability was incurred during service.

A similar analysis applies to the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  As with the veteran's claimed left elbow 
disability, the veteran report no pertinent medical history 
of a left shoulder disability at his entrance physical 
examination in March 1968.  Although the Board acknowledges 
that the veteran complained of left subscapular pain (or pain 
below the shoulder blade) in March 1970, this was diagnosed 
as pain of unknown etiology by the in-service examiner who 
first saw the veteran and was later diagnosed by a consulting 
in-service examiner as chest pain of unknown etiology with 
suspected musculoskeletal etiology.  A detailed review of the 
veteran's remaining service medical records indicates that 
his complained-of left shoulder pain was acute, transitory, 
and completely resolved with in-service treatment.  
Additionally, his post-service medical records are completely 
silent for any history, diagnosis, or treatment for a left 
shoulder disability.  As with the claimed left elbow 
disability, the veteran essentially relies on lay statements 
to establish entitlement to service connection for a left 
shoulder disability.  In this regard, it is noted that the 
veteran is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone and Layno, both 
supra.  Although the veteran and his service representative 
have maintained throughout the pendency of this appeal that 
he incurred a left shoulder disability following an in-
service truck accident, these statements are not supported by 
a detailed review of the objective medical evidence of 
record.  As noted above, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones and Espiritu, 
both supra.  Because the veteran and his service 
representative lack such training and knowledge, the Board 
cannot assign any probative value to the lay assertions in 
the record of this claim that a left shoulder disability was 
incurred during service.

Turning to the issue of whether new and material evidence has 
been received to reopen the veteran's previously denied claim 
of entitlement to service connection for residuals of 
lumbosacral strain, the law and regulations provide that if, 
new and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West Supp. 2002).  "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
not previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously submitted, 
relates to an un-established fact necessary to substantiate 
the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996) (hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the July 1981 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board observes that the veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he injured his back during service following 
a truck accident.  Service medical records that were of 
record at the time of the July 1981 rating decision indicate 
that the veteran's in-service complaints of back pain were 
acute, transitory, and completely resolved with in-service 
treatment.  Additionally, the results of the veteran's April 
1981 VA examination that also were of record at the time of 
the July 1981 rating decision indicated a relatively 
unremarkable lumbar spine with a full range of motion.  
Although the veteran's continuing complaints of back pain 
following service constitute competent lay evidence tending 
to show a continuity of symptomatology following service, see 
Falzone and Layno, both supra, this evidence is not supported 
by a detailed review of the objective medical evidence of 
record.  Accordingly, and especially because the veteran and 
his service representative are not competent to render an 
opinion regarding the onset or etiology of his claimed 
residuals of lumbosacral strain, see Espiritu, supra, the 
Board cannot assign any probative value to lay statements 
concerning the claimed in-service onset of residuals of 
lumbosacral strain.

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for residuals of lumbosacral strain.  The 
RO concluded in its July 1981 rating decision that the 
veteran's complaints of back pain were acute, transitory, and 
resolved with in-service treatment and that a chronic back 
condition had not been incurred during service.  The RO also 
noted that the veteran's April 1981 VA examination had 
revealed an unremarkable lumbar spine with a full range of 
motion.  Although the Board acknowledges the veteran's 
continuing complaints of back pain following an in-service 
truck accident, as noted above, these statements are not 
supported by a detailed review of the objective medical 
evidence of record.  For example, none of the veteran's VA 
examiners who treated him for back pain following service 
provided a medical nexus between this claimed disability and 
the veteran's service or any incident of service, to include 
an in-service truck accident.  As with the other currently 
appealed claims, the veteran essentially relies on lay 
statements as new and material evidence to reopen his 
previously finally denied claim of entitlement to service 
connection for residuals of lumbosacral strain.  When viewed 
in conjunction with all of the other evidence of record, the 
newly considered evidence does not tend to offer a competent 
opinion that the veteran incurred residuals of lumbosacral 
strain during service, including as a result of an in-service 
truck accident.  As such, it is merely cumulative and 
redundant, it does not relate to an un-established fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is not "new" and "material" evidence, as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
on which to reopen the veteran's previously denied claim.  
Having determined that new and material evidence has not been 
added to the record, the veteran's claim of entitlement to 
service connection for residuals of lumbosacral strain is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

Finally, turning to the veteran's claim of entitlement to a 
disability rating in excess of zero percent for residuals of 
a fracture of the left fifth and tenth ribs, the Board notes 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).  Additionally, 38 C.F.R. § 4.27 
provides that, for unlisted diseases, the Diagnostic Code 
will be "built up" by identifying the part of the VA 
Schedule for Rating Disabilities most closely identifying the 
body part affected by the service-connected disability in the 
first two digits and then using "99" as the last two digits 
for all unlisted conditions.  If the service-connected 
disability is rated on the basis of residual conditions, as 
in this case, a Diagnostic Code appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. 
§ 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims has held that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); see also Powell v. West, 13 Vet. App. 31, 
35 (1999) (all relevant and adequate medical data of record 
that falls within the scope of the increased rating claim 
should be addressed).  

Here, the veteran's service-connected residuals of a fracture 
of the left fifth and tenth ribs are evaluated as zero 
percent disabling (non-compensable) under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5297 (2003), based on the residuals of 
his in-service rib fracture.  To qualify for the minimum 
compensable evaluation of 10 percent disabling under 
Diagnostic Code 5297, the veteran must have had one rib 
removed or a resection of two or more ribs without 
regeneration.  The Notes following Diagnostic Code 5297 
provide that the rating for rib resection or removal is not 
to be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy, or injuries of the pleural cavity, but rib 
resection will be considered as rib removal in thoracoplasty 
performed for collapse therapy or to accomplish obliteration 
of space and will be combined with the rating for lung 
collapse, or with the rating for lobectomy, pneumonectomy, or 
the graduated ratings for pulmonary tuberculosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2003).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support the 
assignment of a disability rating in excess of zero percent 
to the veteran's service-connected residuals of a fracture of 
the left fifth and tenth ribs.  At the outset, the Board 
notes that none of the medical evidence on the record of this 
claim demonstrates that the veteran's service-connected 
residuals of a fracture of the left fifth and tenth ribs have 
resulted in the removal of one rib or the resection of two or 
more ribs without regeneration such that the veteran is 
entitled to an increased (compensable) disability rating.  
For example, on VA (fee-based) outpatient examination in 
March 2002, there were no exterior signs of inflammation, 
deformity, osteomyelitis, or constitutional signs of bone 
disease on physical examination of the veteran's ribs.  X-
rays revealed no evidence of rib fractures, and the examiner 
concluded that there had been no change in the veteran's 
service-connected residuals of a fracture of the left fifth 
and tenth ribs.  A detailed review of the remaining objective 
medical evidence of record does not indicate any change in 
the veteran's service-connected residuals of a fracture of 
the left fifth and tenth ribs such that he is entitled to an 
increased rating in excess of zero percent for this 
disability.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of a 
fracture of the left fifth and tenth ribs presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's residuals of a fracture of the left fifth and 
tenth ribs have not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for a disability rating in excess 
of zero percent on the veteran's service-connected residuals 
of a fracture of the left fifth and tenth ribs.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to service connection for a 
left elbow disability or for a left shoulder disability.  The 
Board also finds that new and material evidence has not been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of 
lumbosacral strain.  Finally, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
zero percent for residuals of a fracture of the left fifth 
and tenth ribs.  38 U.S.C.A. §§ 5107, 5108 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2003).  The appeal is denied.




ORDER

1.  Entitlement to service connection for a left elbow 
disability is denied.

2.  Entitlement to service connection for a left shoulder 
disability is denied.

3.  With no new and material evidence having been received on 
the issue of entitlement to service connection for residuals 
of lumbosacral strain, this claim is not reopened.

4.  Entitlement to a disability rating in excess of zero 
percent for residuals of a fracture of the left fifth and 
tenth ribs is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



